FELDER, Senior Judge,
concurring:
I concur with the resolution of the issues by Judge Robblee and agree to affirm the findings of guilty and the sentence. Although I reach the same conclusion that the evidence is sufficient to prove the attempted takings of indecent liberties, I do so for different reasons.
The undisputed evidence, in its simpliest terms, is that appellant offered to pay two minor boys to remove their trousers under a bridge.1 That offer by appellant to the boys was grossly offensive to modesty, decency, propriety and shocked the moral senses because of its disgusting nature and tendency to incite lustful thoughts. When such offer or language is communicated to children under sixteen years of age, it constitutes the taking of indecent liberties with them. Manual for Courts-Martial, United States, 1984, Part IV, paras. 87c(2) and 89c. In my opinion, the offenses were not only attempted but consummated. The taking of indecent liberties is a special crime in the military reserved for the protection of persons of tender age from conduct such as that displayed by appellant.

. Appellant was found not guilty of asking the boys to expose their private parts. Nevertheless, indecent exposure is a crime in the military and in the State of Texas, where this incident occurred. Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934; Manual for Courts-Martial, United States, 1984, Part IV, para. 88; Tex.Code Ann. (Penal) § 21.08 (1974). This is not to imply that the boys would have committed a crime had they accepted the offer and complied with it.